Citation Nr: 0126605	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of an initial 30 percent rating for 
migraine headaches

2.  Entitlement to secondary service connection for 
depression.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to June 
1972.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions.  An 
April 1996 rating decision granted service connection for 
migraine headaches and assigned a 10 percent rating, 
effective January 25, 1996.  The veteran appealed for a 
higher initial rating and was afforded a hearing at the RO in 
October 1996.  In a November 1996 rating decision, the 
veteran was assigned a higher initial rating of 30 percent 
for his migraine headaches, effective January 25, 1996.  The 
veteran has continued to appeal for a higher initial rating.  
Inasmuch as the appeal on this issue is from an original 
award, the Board has framed the issue involving migraine 
headaches as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not construed as claims for increased 
ratings).

In addition, a March 1997 rating decision denied secondary 
service connection for an acquired psychiatric disorder.  
Entitlement to a TDIU was denied in a rating decision of 
October 1999.  The veteran had a second hearing at the RO in 
February 2000 which addressed these issues.  A transcript of 
both RO hearings is of record.  In May 2000, the Board 
remanded the case to the RO for further evidentiary 
development, to include current clinical findings as to the 
severity of the veteran's service-connected headache 
disorder, and de novo consideration of the veteran's claim of 
entitlement to secondary service connection for an acquired 
psychiatric disorder.  The case has now been returned to the 
Board for further appellate consideration.

The issue of entitlement to a TDIU is deferred pending 
completion of the development requested below.
REMAND

The Board notes that the veteran's headache disorder has been 
rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, pertaining to migraines.  This diagnostic code 
provides that, with less frequent attacks, a zero percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Migraines with characteristic prostrating attacks 
averaging one in 2 months over the last several months are 
rated 10 percent disabling.  Id.  When migraines are 
manifested by prostrating attacks occurring on an average of 
once a month over the last several months, a 30 percent 
rating is assigned.  Id.  Migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  Id.

On VA neurological examination in July 1999, the veteran 
reported a history of hemiplegic migraines for several years.  
He indicated that he had six headaches in 1998 and, during 
those times, he experienced visual symptoms and hemiplegia, 
associated with the beginning of a migraine.  He described 
having dysarthric speech and great difficulty walking for 
approximately one hour.  He indicated that the frequency of 
his spells had decreased during the previous two years with 
medication.  On examination, the veteran indicated that he 
was having headaches every month or two.  The VA examiner 
concluded that the veteran's symptoms were relatively well-
controlled on medication, although he may have some side 
effects from his medication affecting vision and generally 
numbness in his limbs.  There was no comment regarding 
whether the veteran's headaches are productive of severe 
economic inadaptability, a requirement for a 50 percent 
rating under Diagnostic Code 8100.  In view of the 
possibility of "staged ratings" an opinion as to the entire 
appeal period is indicated.

Without current clinical findings to evaluate the veteran's 
entitlement to a higher initial rating beyond 30 percent, a 
decision with regard to the veteran's claim for a higher 
rating cannot be accomplished.  Hence, further official 
examination is warranted.  Specifically, on examination, the 
VA examiner should address whether or not the veteran's 
headaches are productive of severe economic inadaptability.  
Moreover, as the claim involves a question of the initial 
evaluation assigned after a grant of service connection, 
consistent with the Fenderson decision, the RO should, when 
adjudicating the claim, consider whether "staged ratings" 
would be appropriate in evaluating the veteran's service-
connected headache disorder.  Thus the examiner should 
comment on the degree of economic inadaptability indicated 
for the entire appeal period.

The veteran also maintains that he developed depression due 
to his service-connected headache disorder.  In order to 
establish entitlement to secondary service connection for a 
disability, there must be objective evidence that establishes 
that such disability exists and that it is either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

VA outpatient treatment records reflect that the veteran has 
been followed for depression and was noted to have a 
diagnosis of Major Depression in January 2001.  He had been 
prescribed anti-depressant medication as recently as May 
2001.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the new 
regulations, VA must ensure compliance with the notice and 
duty to assist provisions contained in the new law.  Id.  
This should include consideration of whether any additional 
notification or development action is required under the Act.  
Such development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

As the record is currently developed, there is no medical 
opinion of record which links the a currently diagnosed 
psychiatric disorder to the veteran's service-connected 
headache disorder.  Only the veteran has reported such a 
relationship.  On VA psychiatric examination in January 1997, 
in conjunction with an earlier claim of service connection 
for depression, the veteran was diagnosed with a personality 
disorder and the VA examiner indicated that he did not 
believe the veteran's depression was related to his headache 
symptoms.  However, the most recent clinical findings 
establish a current diagnosis of an acquired psychiatric 
disorder for which the veteran has been prescribed 
medication.  In light of the recently enacted provisions of 
the Veterans Claims Assistance Act of 2000 and the new 
regulations, the Board finds it appropriate to remand this 
issue for further action.  Specifically, after the RO obtains 
any pertinent medical records, the veteran should be advised 
of the evidence necessary to establish his claim of 
entitlement to secondary service connection for depression.  
The veteran should be afforded a further VA examination to 
obtain a medical opinion as to the relationship, if any, 
between his currently diagnosed acquired psychiatric disorder 
and his veteran's service-connected headache disorder.  The 
veteran is hereby notified that a failure to report for any 
scheduled examination, without good cause, could well result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to having the RO undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claim of entitlement to secondary 
service connection for depression on the merits.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to identify the medical 
facilities and providers from whom he has 
received treatment for his service-
connected headache disorder or his 
depression.  Based on his response, the 
RO should obtain copies of all pertinent 
treatment records from the identified 
source(s), and associate them with the 
claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA neurological 
examination.  The purpose of the 
examination is to identify the current 
severity of the veteran's service-
connected headache disorder.  
All tests and studies deemed warranted 
should be accomplished, and all findings 
should be reported in detail.  Following 
review of the entire claims file, to 
include a copy of this REMAND, the 
physician is specifically requested to 
comment on the frequency and severity of 
the veteran's headaches, to include 
whether they are characteristic and 
prostrating.  In addition, the examiner 
must comment as to whether the veteran's 
headaches are productive of severe 
economic inadaptability.  The comments 
should encompass an opinion through the 
appeal period.  The complete rationale 
for all opinions expressed should be set 
forth in a typewritten report.

3.  The veteran should also be afforded a 
further VA psychiatric examination. All 
tests and studies deemed warranted should 
be accomplished, and all findings should 
be reported in detail.  Following review 
of the entire claims file, to include a 
copy of this REMAND, the physician is 
specifically requested to provide a 
medical opinion as to whether it is at 
least as likely as not the veteran's 
current acquired psychiatric disorder is 
related to his service-connected headache 
disorder.  The complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the issue of entitlement 
to secondary service connection for an 
acquired psychiatric disorder should be 
re-adjudicated in light of all pertinent 
evidence of record and legal authority, 
including 38 C.F.R. § 3.310(a) and the 
Allen decision, cited to above.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

6.  If none of the requested development 
provides evidence of a nexus between a 
current acquired psychiatric disorder and 
the veteran's service-connected headache 
disorder, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and the new regulations has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, and the new regulations 
are fully complied with and satisfied.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
secondary service connection for 
depression, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  In addition, 
the RO should adjudicate the issue of 
entitlement to a higher initial rating 
for the service-connected headache 
disorder, with consideration of the 
holding in Fenderson, supra.  Thereafter, 
the RO must re-adjudicate the issue of 
entitlement to a TDIU.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  If any of the benefits sought on 
appeal remain denied, both the veteran 
and his representative should be 
provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable timeframe before the case 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

